Carleton Harris, Chief Justice, dissenting. I dissented in Bosnick v. State, 248 Ark. 846, 454 S. W. 2d 311, and everything said in that dissent, applies with equal .force to my feelings in the case now before us. The more I have contemplated the effect of that decision, the more distressed I have become at the position the court has taken. The reversal in both cases is based on the fact that the prosecuting attorney charged these defendants with “unlawfully, wilfully and feloniously after premeditation and deliberation and of their malice aforethought did assault, kill and murder Jessie J. Morgan by shooting him with a fire arm”, rather than charging murder committed in the perpetration of robbery. This, said the court, in the opinion handed down on June 1, entitled the elder Bosnick to instructions on the lesser degrees of homicide, and likewise entitles the son to an instruction on second degree murder in "the present case. I pointed out in the first dissent that under §43-1006 and 43-1007 Ark. Stat. (1964 Repl.), it is not necessary to include a statement of the acts constituting the offense, and it is only necessary to accuse “John Doe” of the crime of murder by setting out the date on which the offense occurred (not absolutely essential) and the county in which the offense occurred, and the person alleged to be murdered.1 In Thompson v. State, 205, 1040, 172 S. W. 2d 234, we sustained the validity of an information which followed that simple form. I do not like to reiterate what I have said in a previous dissent, but I cannot refrain from quoting from Clark v. State, 169 Ark. 717, 276 S. W. 849, the case and language being so pertinent to the question at issue today. There, we said: “In the discussion of hpmicide by poison or in the perpetration of felony, the annotator there said: ‘The courts have frequently decided that where the only evidence of a homicide tends to show that it was committed by poison or in the perpetration of, or an attempt to perpetrate, one of the felonies enumerated in the statute defining murder in the first degree, no instruction on any grade of homicide less than murder in the first degree is necessary, and that one convicted of murder in the first degree on such evidence is not entitled to a new trial because of a failure to charge the law on a lower grade of homicide, or because of an instruction that no conviction of a lower degree can be had.’ ” [My emphasis] In reviewing the present case, it seems to me that this court has gone even further than in the case involving the elder Bosnick, (handed down June 1), for here, Franklin David Bosnick, Jr. actuálly fired some of the shots that struck Morgan. The majority relate appellant’s version of the shooting as follows: “He [appellant] stated that when he went into the store the second time he fired a shot into the shelves and later fired a shot by Mrs. Gatteys’ foot, which scared her so that she could not walk. Appellant then heard a knock at the door and tried to open it, thinking it was his father. After the door was opened, he told whoever was outside to come in but the person fired first and when he felt the fire hit him in the face he started shooting. He said that he was scared of his father and thought his father was shooting at him. Appellant denied having shot over Mrs. Gatteys’ shoulder and denied having heard anyone or anything other than a knock on the door. On cross-examination he. stated that after the person who fired at him turned' and ran, and that he, appellant, ran outside and fired. Other testimony by appellant shows that he did not know that it was not his father he was firing at until after he saw his father get in the car after the robbery was over.” It is then stated that his version of the shooting “if believed, is sufficient to sustain a finding of second degree murder. Consequently the trial court erred in failing to instruct the jury in second degree murder”. I completely disagree. Here, a robber killed a person during a holdup; for this court to hold that Bosnick is entitled to consideration on this theory of accidental homicide (and that based on some sort of theory of self-defense), is unthinkable. The fact that he thought somebody was shooting at him, and he fired back, killing the wrong man, would not, even if believed by the jury, justify a reduction to second degree murder. We have held that a defendant may not rely upon the fact that he unintentionally killed the wrong man. In Brooks v. State, 141 Ark. 57, 216 S. W. 705, quoting from Volume 1, Section 17, of Michie on Homicide, we said: “The thing done follows the nature of the thing intended to be done, and the guilt or innocence of the slayer depends upon the same considerations that would have governed had the blow killed the person against whom it was directed. In determining the criminality of the act of killing it is immaterial whether the intent was to kill the person killed or whether the death of such person .was the accidental or otherwise unintentional result of the intent to kill some one else. * * * The general rule is that when one person is killed by mistake or accident, the character of the offense is the same that it would have been if the person intended had been killed.” Mr. Morgan, an officer of the law, in endeavoring to protect the property of the Gatteys, knocked at the door, stating that he was "the law”. According to the state’s evidence, appellant directed Mrs. Gatteys to open the door while he stood behind her and fired over her shoulder. He then went outside and she heard additional shots. Morgan was subsequently found dead with both .22 bullets (Bosnick was firing a .22 pistol) and rifle bullets (fired by another person) in his chest. Thus, an officer gave his life in the line of duty while trying to prevent a robbery, and whether the robber, Bosnick, Jr., shot him intentionally or accidentally, is immaterial under my view. To my way of thinking, he was still guilty of first degree murder and was not entitled to any instruction relating to a lesser degree of homicide. I respectfully dissent.  This improvement in criminal procedure was made by the people of the State of Arkansas in 1936 when they adopted initiated Act No. 3.